FARMER, Judge.
Defendant appeals his sentence after being found guilty of violating his probation. We agree that the sentence imposed is illegal. The flaw in the flue is in the failure to credit defendant with time he had served on probation before the violation. The ease is therefore indistinguishable from Reed v. State, 616 So.2d 592 (Fla. 4th DCA 1993).
On remand we direct the trial judge to give defendant credit for 530 days served as to both counts.
REVERSED AND REMANDED WITH DIRECTIONS.
ANSTEAD and HERSEY, JJ., concur.